DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 03/16/2021.
Applicant’s arguments, see pages 11 and 12, filed 03/16/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn. 
The Amendments to Claims 1, 12, and 13, filed 03/16/2021, are acknowledged and accepted.

 Reasons for Allowance
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a method for producing a HUD compatible windshield having all the claimed features of applicant's instant invention, specifically including: said universal wedge layer comprising a portion with a thickness profile having a changing wedge angle wherein said profile , and adapting dimensions of the universal wedge layer to size said wedge layer, wherein said adapting is such that said wedge layer has dimensions of said windshield and such that a wedge angle at a centre of the HUD viewing field is appropriate for compensating double images occurring in reflection at outside and inside surfaces of the windshield at the centre of said HUD viewing field, as set forth in the claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.